The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 47-49 and 53-55 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2021 is being considered by the examiner.

Allowable Subject Matter 
Claims 47-49 and 53-55 are allowed. 
The following is examiner’s statement of reasons for the indication of allowable subject matter: The present claims 47-49 and 53-55 are allowable over the closest references: Gebhard et al. (U.S. Patent Application Publication 2004/0197387 A1), Formato et al. (U.S. Patent 6,428,469), Sacchettini et al. (U.S. Patent 5,837,732) and Kanatzidis et al. (U.S. Patent Application Publication 2015/0190799 A1).  
Gebhard discloses a production of porous non-friable films from emulsion polymers, porous films formed at ambient temperature and processes of manufacturing films having permanent porosity ([0001]). According to the first aspect there is provided a porous film comprising a blend of (a) at least one non-film forming material and (b) at least one film forming polymer, the film having a network of pores or channels throughout the film, wherein the film forming polymer is present in the blend from between 5 and 35%, based on the total volume of polymer and the film is non-friable ([0008]). The process for producing porous films comprising the steps of depositing a composition of the first three aspects of the invention alone or in combination in a liquid state on a substrate and evaporating a carrier medium below 100°C ([0010]).
Genhard discloses the porous polymeric films having a distribution of open pores ranging from at least 1 nm to 5 µm in diameter. The porous, polymeric films are amenable to use in fluidized bed reactors, packed bed reactors, spiral wound flow through reactors, or plate and frame flow through reactors. Genhard contemplates a porous polymeric biological-support which is inexpensive and easily processed. Biocatalytic films containing immobilized organisms and cells can be prepared according to any aspects. Polymer films have and retain porosity in the dry state. The number and distribution of pores retained depend on a number of film processing variables, such as drying and casting ([0013]).
Formato discloses a composite solid polymer electrolyte membranes (SPEMs) which include a porous polymer substrate interpenetrated with an ion-conducting material. SPEMs of are useful in electrochemical applications, including fuel cells and electrodialysis (abstract). The SPEM is substantially thermally stable to temperatures of at least about 100°C, and wherein (i) the porous polymer substrate comprises a homopolymer or copolymer of a liquid crystalline polymer or a solvent soluble thermoset or thermoplastic aromatic polymer, and (ii) the ion-conducting material comprises a homopolymer or copolymer of at least one of a sulfonated, phosphonated or carboxylated ion-conducting aromatic polymer or a perfluorinated ionomer (claim 1).
Kanatzidis discloses porous polymeric networks and composite materials comprising metal nanoparticles distributed in the polymeric networks are provided. Also provided are methods for using the polymeric networks and the composite materials in liquid- and vapor-phase waste remediation applications. The porous polymeric networks, are highly porous, three-dimensional structures characterized by high surface areas. The polymeric networks comprise polymers polymerized from aldehydes and phenolic molecules (abstract).
Sacchettini discloses a compound having the structure:

    PNG
    media_image1.png
    53
    62
    media_image1.png
    Greyscale

OH


wherein R is a branched or unbranched C1 -C30 alkyl, alkenyl or alkyl; or a branched or unbranched C1 -C30 alkyl, alkenyl or alkyl substituted with S, O, N, P, SO2, F, Cl, Br, or I, wherein S, O, N, P, or SO2 replaces at least one -CH2 -, and F, Cl, Br, or I replaces at least one FI. Sacchettini provides a pharmaceutical composition comprising the compound above, as well as a method for treating a mycobacterial disease or infection in a subject in need of such treatment by administering to the subject an effective amount of the compound above (abstract).
Kanatzidis discloses a composite material comprising: (a) a porous, three-dimensional, aromatic polymeric network comprising an organic polymer comprising phenolic groups, wherein the phenolic groups are crosslinked through linkages comprising one or more non-phenolic aromatic rings; and (b) metal nanoparticles distributed within the polymeric network, wherein the phenolic groups comprise hydroxynaphthalene groups, and wherein the phenolic groups comprise phloroglucinol groups (claims 1-3). 
However, Gebhard et al., Formato et al., Sacchettini et al. and Kanatzidis et al. do not disclose or fairly suggest the claimed mixture comprising a solution of an alkylsulfonic acid and at least one compound selected from the group consisting of  compound having the mentioned formulas, and acetophenone, as per instant claim 47.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Gebhard et al., Formato et al., Sacchettini et al. and Kanatzidis et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764